


Exhibit 10.1

 

THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of July 27, 2012 (the
“Employment Agreement”), by and between CVR ENERGY, INC., a Delaware corporation
(the “Company”), and SUSAN M. BALL (the “Executive”).

 

The Company and the Executive entered into an employment agreement dated
October 23, 2007, as amended by an amendment to such employment agreement dated
March 5, 2009 as further amended by a second amendment to such employment
agreement dated October 9, 2009 (as amended, the “Original Agreement”), an
amended and restated employment agreement dated January 1, 2010 (the “Amended
and Restated Agreement”), and a second amended and restated employment agreement
dated January 1, 2011 (the “Second Amended and Restated Agreement”).

 

The Company and the Executive desire to amend and restate the Second Amended and
Restated Employment Agreement in its entirety as provided for herein.

 

In consideration of the mutual covenants contained herein and other valid
consideration the sufficiency of which is acknowledged, the parties hereto agree
as follows:

 

Section 1.                                            Employment.

 

1.1.                              Term.  The Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, for a period commencing on August 7, 2012
(the “Commencement Date”) and ending on the earlier of (i) the third (3rd)
anniversary of the Commencement Date and (ii) the termination or resignation of
the Executive’s employment in accordance with Section 3 hereof (the “Term”).

 

1.2.                              Duties.  During the Term, the Executive shall
serve as Chief Financial Officer and Treasurer of the Company and such other or
additional positions as an officer or director of the Company, and of such
direct or indirect affiliates of the Company (“Affiliates”), as the Executive
and the board of directors of the Company (the “Board”) or its designee shall
mutually agree from time to time.  In such positions, the Executive shall
perform such duties, functions and responsibilities during the Term commensurate
with the Executive’s positions as reasonably directed by the Board.

 

1.3.                              Exclusivity.  During the Term, the Executive
shall devote substantially all of Executive’s working time and attention to the
business and affairs of the Company and its Affiliates, shall faithfully serve
the Company and its Affiliates, and shall in all material respects conform to
and comply with the lawful and reasonable directions and instructions given to
Executive by the Board, or its designee, consistent with Section 1.2 hereof. 
During the Term, the Executive shall use Executive’s best efforts during
Executive’s working time to promote and serve the interests of the Company and
its Affiliates and shall not engage in any other business activity, whether or
not such activity shall be engaged in for pecuniary profit.  The provisions of
this Section 1.3 shall not be construed to prevent the Executive from investing

 

--------------------------------------------------------------------------------


 

Executive’s personal, private assets as a passive investor in such form or
manner as will not require any active services on the part of the Executive in
the management or operation of the affairs of the companies, partnerships, or
other business entities in which any such passive investments are made.

 

Section 2.                                            Compensation.

 

2.1.                              Salary.  As compensation for the performance
of the Executive’s services hereunder, during the Term, the Company shall pay to
the Executive a salary at an annual rate of $350,000 which annual salary shall
be prorated for any partial year at the beginning or end of the Term and shall
accrue and be payable in accordance with the Company’s standard payroll
policies, as such salary may be adjusted upward by the Compensation Committee of
the Board in its discretion (as adjusted, the “Base Salary”).

 

2.2.                              Annual Bonus.  For each completed fiscal year
occurring during the Term, the Executive shall be eligible to receive an annual
cash bonus (the “Annual Bonus”).  For fiscal year 2012, the target Annual Bonus
shall be equal to (i) 70% of the Executive’s Base Salary of $235,000, prorated
for the portion of the year that the Executive served as Vice President and
Chief Accounting Officer and (ii) 100% of the Executive’s Base Salary of
$350,000, prorated for the portion of the year that the Executive served as
Chief Financial Officer, in each case such proration based on the number of days
that the Executive served in each position.  Commencing with fiscal year 2013,
the target Annual Bonus shall be 100% of the Executive’s Base Salary as in
effect at the beginning of fiscal year 2013 and at the beginning of each such
fiscal year thereafter during the Term, the actual Annual Bonus to be based upon
such individual and/or Company performance criteria established for each such
fiscal year by the Compensation Committee of the Board.  The Annual Bonus, if
any, payable to Executive for a fiscal year will be paid by the Company to the
Executive pursuant to the Company’s Performance Incentive Plan.

 

2.3.                              Employee Benefits.  During the Term, the
Executive shall be eligible to participate in such health, insurance,
retirement, and other employee benefit plans and programs of the Company as in
effect from time to time on the same basis as other senior executives of the
Company.

 

2.4.                              Paid Time Off.  During the Term, the Executive
shall be entitled to twenty-five (25) days of paid time off (“PTO”) each year.

 

2.5.                              Business Expenses.  The Company shall pay or
reimburse the Executive for all commercially reasonable business out-of-pocket
expenses that the Executive incurs during the Term in performing Executive’s
duties under this Employment Agreement upon presentation of documentation and in
accordance with the expense reimbursement policy of the Company as approved by
the Board and in effect from time to time.  Notwithstanding anything herein to
the contrary or otherwise, except to the extent any expense or reimbursement
described in this Employment Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the Treasury regulations and other guidance
issued thereunder, any expense or reimbursement described in this Employment
Agreement shall meet the following requirements:

 

2

--------------------------------------------------------------------------------


 

(i) the amount of expenses eligible for reimbursement provided to the Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement to the Executive in any other calendar year; (ii) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit; and (iv) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Company policies and
procedures regarding such reimbursement of expenses.

 

Section 3.                                            Employment Termination.

 

3.1.                              Termination of Employment.  The Company may
terminate the Executive’s employment for any reason during the Term, and the
Executive may voluntarily resign Executive’s employment for any reason during
the Term, in each case (other than a termination by the Company for Cause) at
any time upon not less than thirty (30) days’ notice to the other party.  Upon
the termination or resignation of the Executive’s employment with the Company
for any reason (whether during the Term or thereafter), the Executive shall be
entitled to any Base Salary earned but unpaid through the date of termination or
resignation, any earned but unpaid Annual Bonus for completed fiscal years, any
unused accrued PTO and any unreimbursed expenses in accordance with Section 2.5
hereof (collectively, the “Accrued Amounts”).

 

3.2.                              Certain Terminations.

 

(a)                                  Termination by the Company Other Than For
Cause or Disability; Resignation by the Executive for Good Reason.  If during
the Term (i) the Executive’s employment is terminated by the Company other than
for Cause or Disability or (ii) the Executive resigns for Good Reason, then in
addition to the Accrued Amounts the Executive shall be entitled to the following
payments and benefits:  (x) the continuation of Executive’s Base Salary at the
rate in effect immediately prior to the date of termination or resignation (or,
in the case of a resignation for Good Reason, at the rate in effect immediately
prior to the occurrence of the event constituting Good Reason, if greater) for a
period of twelve (12) months (or, if earlier, until and including the month in
which the Executive attains age 70) (the “Severance Period”) and (y) a Pro-Rata
Bonus and (z) to the extent permitted pursuant to the applicable plans, the
continuation on the same terms as an active employee (including, where
applicable, coverage for the Executive and the Executive’s dependents) of
medical, dental, vision and life insurance benefits (“Welfare Benefits”) the
Executive would otherwise be eligible to receive as an active employee of the
Company for twelve (12) months or, if earlier, until such time as the Executive
becomes eligible for Welfare Benefits from a subsequent employer (the “Welfare
Benefit Continuation Period”) (such payments, collectively, the “Severance
Payments”).  If the Executive is not permitted to continue participation in the
Company’s Welfare Benefit plans pursuant to the terms of such plans or pursuant
to a determination by the Company’s insurance providers or such continued
participation in the plan would result in the imposition of an excise tax to the
Company pursuant to Section 4980D of the Code, the Company shall use reasonable
efforts to obtain individual insurance policies providing the Welfare Benefits
to the Executive during the Welfare Benefit Continuation Period and, if
applicable, the Additional Welfare Benefit Continuation Period (as defined
below), but shall only be required to pay for such policies an

 

3

--------------------------------------------------------------------------------


 

amount equal to the amount the Company would have paid had the Executive
continued participation in the Company’s Welfare Benefits plans; provided, that,
if such coverage cannot be obtained, the Company shall pay to the Executive
monthly during the Welfare Benefit Continuation Period and, if applicable, the
Additional Welfare Benefit Continuation Period, an amount equal to the amount
the Company would have paid had the Executive continued participation in the
Company’s Welfare Benefits plans.  The Company’s obligations to make the
Severance Payments shall be conditioned upon: (i) the Executive’s continued
compliance with Executive’s obligations under Section 4 of this Employment
Agreement and (ii) the Executive’s execution, delivery and non-revocation of a
valid and enforceable release of claims arising in connection with the
Executive’s employment and termination or resignation of employment with the
Company (the “Release”) in a form reasonably acceptable to the Company and the
Executive that becomes effective not later than forty-five (45) days after the
date of such termination or resignation of employment.  In the event that the
Executive breaches any of the covenants set forth in Section 4 of this
Employment Agreement, the Executive will immediately return to the Company any
portion of the Severance Payments that have been paid to the Executive pursuant
to this Section 3.2(a).  Subject to the foregoing and Section 3.2(e), the
Severance Payments will commence to be paid to the Executive on the forty-fifth
(45th) day following the Executive’s termination of employment, except that the
Pro-Rata Bonus shall be paid at the time when annual bonuses are paid generally
to the Company’s senior executives for the year in which the Executive’s
termination of employment occurs.

 

(b)                                 Change in Control Termination.   If
(A) (i) the Executive’s employment is terminated by the Company other than for
Cause or Disability, or (ii) the Executive resigns for Good Reason, and such
termination or resignation described in (i) or (ii) of this Clause (A) occurs
within the one (1) year period following a Change in Control, or (B) the
Executive’s termination or resignation is a Change in Control Related
Termination, then, in addition to the Severance Payments described in
Section 3.2(a), the Executive shall also be entitled to (I) the continuation of
Executive’s Base Salary at the rate in effect immediately prior to the date of
termination or resignation (determined without regard to any reduction in Base
Salary subsequent to the Change in Control or in connection with the Change in
Control Related Termination) for a period of twelve (12) months (or, if earlier,
until and including the month in which the Executive attains age 70) commencing
on the one (1) year anniversary of the date of termination or resignation (the
“Additional Severance Period”), (II) a payment each month during the Severance
Period and the Additional Severance Period equal to one-twelfth (1/12th) of the
target Annual Bonus for the year in which the Executive’s termination or
resignation occurs (determined without regard to any reduction in Base Salary or
target Annual Bonus percentage subsequent to the Change in Control or in
connection with the Change in Control Related Termination) and (III) the
continuation of the Welfare Benefits for the twelve (12) month period commencing
on the one (1) year anniversary of the date of termination or resignation or, if
earlier, until such time as the Executive becomes eligible for Welfare Benefits
from a subsequent employer (the “Additional Welfare Benefit Continuation
Period”).  Amounts received pursuant to this Section 3.2(b) shall be deemed to
be included in the term Severance Payments for purposes of this Employment
Agreement.

 

(c)                                  Retirement.  Upon Retirement, the
Executive, whether or not Section 3.2(a) also applies but without duplication of
benefits, shall be entitled to (i) a Pro-Rata Bonus, (ii) to the extent
permitted pursuant to the applicable plans, the continuation on the

 

4

--------------------------------------------------------------------------------


 

same terms as an active employee of Welfare Benefits the Executive would
otherwise be eligible to receive as an active employee of the Company for
twenty-four (24) months following the date of the Executive’s Retirement or, if
earlier, until such time as the Executive becomes eligible for Welfare Benefits
from a subsequent employer and, thereafter, shall be eligible to continue
participation in the Company’s Welfare Benefits plans, provided that such
continued participation shall be entirely at the Executive’s expense and shall
cease when the Executive becomes eligible for Welfare Benefits from a subsequent
employer.  Notwithstanding the foregoing, (x) if the Executive is not permitted
to continue participation in the Company’s Welfare Benefit plans pursuant to the
terms of such plans or pursuant to a determination by the Company’s insurance
providers or such continued participation in any plan would result in the plan
being discriminatory within the meaning of Section 4980D of the Code, the
Company shall use reasonable efforts to obtain individual insurance policies
providing the Welfare Benefits to the Executive for such twenty-four (24)
months, but shall only be required to pay for such policies an amount equal to
the amount the Company would have paid had the Executive continued participation
in the Company’s Welfare Benefit plans; provided, that, if such coverage cannot
be obtained, the Company shall pay to the Executive monthly for such twenty-four
(24) months an amount equal to the amount the Company would have paid had the
Executive continued participation in the Company’s Welfare Benefits plans and
(y) any Welfare Benefits coverage provided pursuant to this Section 3.2(b),
whether through the Company’s Welfare Benefit plans or through individual
insurance policies, shall be supplemental to any benefits for which the
Executive becomes eligible under Medicare, whether or not the Executive actually
obtains such Medicare coverage.  The Pro-Rata Bonus shall be paid at the time
when annual bonuses are paid generally to the Company’s senior executives for
the year in which the Executive’s Retirement occurs.

 

(d)                                 Definitions.  For purposes of this
Section 3.2, the following terms shall have the following meanings:

 

(1)                                  A resignation for “Good Reason” shall mean
a resignation by the Executive within thirty (30) days following the date on
which the Company has engaged in any of the following:  (i) the assignment of
duties or responsibilities to the Executive that reflect a material diminution
of the Executive’s position with the Company; (ii) a relocation of the
Executive’s principal place of employment that increases the Executive’s commute
by more than fifty (50) miles; or (iii) a reduction in the Executive’s Base
Salary, other than across-the-board reductions applicable to similarly situated
employees of the Company; provided, however, that the Executive must provide the
Company with notice promptly following the occurrence of any of the foregoing
and at least thirty (30) days to cure.

 

(2)                                  “Cause” shall mean that the Executive has
engaged in any of the following:  (i) willful misconduct or breach of fiduciary
duty; (ii) intentional failure or refusal to perform reasonably assigned duties
after written notice of such willful failure or refusal and the failure or
refusal is not corrected within ten (10) business days; (iii) the indictment
for, conviction of or entering a plea of guilty or nolo contendere to a crime
constituting a felony (other than a traffic violation or other offense or
violation outside of the course of employment which does not adversely affect
the Company and its Affiliates or their reputation or the ability of the
Executive to perform Executive’s employment-related duties or to represent the
Company and its Affiliates); provided, however, that (A) if the Executive is

 

5

--------------------------------------------------------------------------------


 

terminated for Cause by reason of Executive’s indictment pursuant to this clause
(iii) and the indictment is subsequently dismissed or withdrawn or the Executive
is found to be not guilty in a court of law in connection with such indictment,
then the Executive’s termination shall be treated for purposes of this
Employment Agreement as a termination by the Company other than for Cause, and
the Executive will be entitled to receive (without duplication of benefits and
to the extent permitted by law and the terms of the then-applicable Welfare
Benefits plans) the payments and benefits set forth in Section 3.2(a) and, to
the extent either or both are applicable, Section 3.2(b) and Section 3.2(c),
following such dismissal, withdrawal or finding, payable in the manner and
subject to the conditions set forth in such Sections and (B) if such indictment
relates to environmental matters and does not allege that the Executive was
directly involved in or directly supervised the action(s) forming the basis of
the indictment, Cause shall not be deemed to exist under this Employment
Agreement by reason of such indictment until the Executive is convicted or
enters a plea of guilty or nolo contendere in connection with such indictment;
or (iv) material breach of the Executive’s covenants in Section 4 of this
Employment Agreement or any material written policy of the Company or any
Affiliate after written notice of such breach and failure by the Executive to
correct such breach within ten (10) business days, provided that no notice of,
nor opportunity to correct, such breach shall be required hereunder if such
breach cannot be cured by the Executive.

 

(3)                                  “Change in Control” shall have the meaning
set forth on Appendix A.

 

(4)                                  “Change in Control Related Termination”
shall mean a termination of the Executive’s employment by the Company other than
for Cause or Executive’s resignation for Good Reason, in each case at any time
prior to the date of a Change in Control and (A) the Executive reasonably
demonstrates that such termination or the basis for resignation for Good Reason
occurred in anticipation of a transaction that, if consummated, would constitute
a Change in Control, (B) such termination or the basis for resignation for Good
Reason occurred after the Company entered into a definitive agreement, the
consummation of which would constitute a Change in Control or (C) the Executive
reasonably demonstrates that such termination or the basis for resignation for
Good Reason was implemented at the request of a third party who has indicated an
intention or has taken steps reasonably calculated to effect a Change in
Control.

 

(5)                                  “Disability” shall mean the Executive’s
inability, due to physical or mental ill health, to perform the essential
functions of the Executive’s job, with or without a reasonable accommodation,
for 180 days during any 365 day period irrespective of whether such days are
consecutive.

 

(6)                                  “Pro-Rata Bonus” shall mean, the product of
(A) a fraction, the numerator of which is the number of days the Executive is
employed by the Company during the year in which the Executive’s employment
terminates pursuant to Section 3.2(a) or (c) prior to and including the date of
the Executive’s termination and the denominator of which is 365 and (B) an
amount for that year equal to the Annual Bonus the Executive would have been
entitled to receive had her employment not terminated, based on the actual
performance of the Company or the Executive, as applicable, for the full year.

 

6

--------------------------------------------------------------------------------


 

(7)                                  “Retirement” shall mean the Executive’s
termination or resignation of employment for any reason (other than by the
Company for Cause or by reason of the Executive’s death) following the date the
Executive attains age 62.

 

(e)                                  Section 409A.  To the extent applicable,
this Employment Agreement shall be interpreted, construed and operated in
accordance with Section 409A of the Code and the Treasury regulations and other
guidance issued thereunder. If on the date of the Executive’s separation from
service (as defined in Treasury Regulation §1.409A-1(h)) with the Company the
Executive is a specified employee (as defined in Code Section 409A and Treasury
Regulation §1.409A-1(i)), no payment constituting the “deferral of compensation”
within the meaning of Treasury Regulation §1.409A-1(b) and after application of
the exemptions provided in Treasury Regulation §§1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) shall be made to Executive at any time during the six
(6) month period following the Executive’s separation from service, and any such
amounts deferred such six (6) months shall instead be paid in a lump sum on the
first payroll payment date following expiration of such six (6) month period.
For purposes of conforming this Employment Agreement to Section 409A of the
Code, the parties agree that any reference to termination of employment,
severance from employment, resignation from employment or similar terms shall
mean and be interpreted as a “separation from service” as defined in Treasury
Regulation §1.409A-1(h).

 

3.3.                              Exclusive Remedy.  The foregoing payments upon
termination or resignation of the Executive’s employment shall constitute the
exclusive severance payments due the Executive upon a termination or resignation
of Executive’s employment under this Employment Agreement.

 

3.4.                              Resignation from All Positions.  Upon the
termination or resignation of the Executive’s employment with the Company for
any reason, the Executive shall be deemed to have resigned, as of the date of
such termination or resignation, from and with respect to all positions the
Executive then holds as an officer, director, employee and member of the Board
of Directors (and any committee thereof) of the Company and any of its
Affiliates.

 

3.5.                              Cooperation.  For one (1) year following the
termination or resignation of the Executive’s employment with the Company for
any reason, the Executive agrees to reasonably cooperate with the Company upon
reasonable request of the Board and to be reasonably available to the Company
with respect to matters arising out of the Executive’s services to the Company
and its Affiliates, provided, however, such period of cooperation shall be for
three (3) years, following any such termination or resignation of Executive’s
employment for any reason, with respect to tax matters involving the Company or
any of its Affiliates.  The Company shall reimburse the Executive for expenses
reasonably incurred in connection with such matters as agreed by the Executive
and the Board and the Company shall compensate the Executive for such
cooperation at an hourly rate based on the Executive’s most recent base salary
rate assuming two thousand (2,000) working hours per year; provided, that if the
Executive is required to spend more than forty (40) hours in any month on
Company matters pursuant to this Section 3.5, the Executive and the Board shall
mutually agree to an appropriate rate of compensation for the Executive’s time
over such forty (40) hour threshold.

 

7

--------------------------------------------------------------------------------


 

Section 4.                                            Unauthorized Disclosure;
Non-Competition; Non-Solicitation; Proprietary Rights.

 

4.1.                              Unauthorized Disclosure.  The Executive agrees
and understands that in the Executive’s position with the Company and any
Affiliates, the Executive has been and will be exposed to and has and will
receive information relating to the confidential affairs of the Company and its
Affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company and
its Affiliates and other forms of information considered by the Company and its
Affiliates to be confidential and in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”); provided, however, that
Confidential Information shall not include information which (i) is or becomes
generally available to the public not in violation of this Employment Agreement
or any written policy of the Company; or (ii) was in the Executive’s possession
or knowledge on a non-confidential basis prior to such disclosure.  The
Executive agrees that at all times during the Executive’s employment with the
Company and thereafter, the Executive shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each, for purposes of this Section 4, a “Person”)
without the prior written consent of the Company and shall not use or attempt to
use any such information in any manner other than in connection with Executive’s
employment with the Company, unless required by law to disclose such
information, in which case the Executive shall provide the Company with written
notice of such requirement as far in advance of such anticipated disclosure as
possible.  Executive’s confidentiality covenant has no temporal, geographical or
territorial restriction.  Upon termination or resignation of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to the Executive during or prior
to the Executive’s employment with the Company, and any copies thereof in
Executive’s (or capable of being reduced to Executive’s) possession.

 

4.2.                              Non-Competition.  By and in consideration of
the Company’s entering into this Employment Agreement and the payments to be
made and benefits to be provided by the Company hereunder, and in further
consideration of the Executive’s exposure to the Confidential Information of the
Company and its Affiliates, the Executive agrees that the Executive shall not,
during the Term and for a period of twelve (12) months thereafter (the
“Restriction Period”), directly or indirectly, own, manage, operate, join,
control, be employed by, or participate in the ownership, management, operation
or control of, or be connected in any manner with, including, without
limitation, holding any position as a stockholder, director, officer,
consultant, independent contractor, employee, partner, or investor in, any
Restricted Enterprise (as defined below); provided, that in no event shall
ownership of one percent (1%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), standing alone, be

 

8

--------------------------------------------------------------------------------


 

prohibited by this Section 4.2, so long as the Executive does not have, or
exercise, any rights to manage or operate the business of such issuer other than
rights as a stockholder thereof.  For purposes of this paragraph, “Restricted
Enterprise” shall mean any Person that is actively engaged in any business which
is either (i) in competition with the business of the Company or any of its
Affiliates conducted during the preceding twelve (12) months (or following the
Term, the twelve (12) months preceding the last day of the Term), or
(ii) proposed to be conducted by the Company or any of its Affiliates in the
Company’s or Affiliate’s business plan as in effect at that time (or following
the Term, the business plan as in effect as of the last day of the Term);
provided, that (x) with respect to any Person that is actively engaged in the
refinery business, a Restricted Enterprise shall only include such a Person that
operates or markets in any geographic area in which the Company or any of its
Affiliates operates or markets with respect to its refinery business and
(y) with respect to any Person that is actively engaged in the fertilizer
business, a Restricted Enterprise shall only include such a Person that operates
or markets in any geographic area in which the Company or any of its Affiliates
operates or markets with respect to its fertilizer business.  During the
Restriction Period, upon request of the Company, the Executive shall notify the
Company of the Executive’s then-current employment status.  For the avoidance of
doubt, a Restricted Enterprise shall not include any Person or division thereof
that is engaged in the business of supplying (but not refining) crude oil or
natural gas.

 

4.3.                              Non-Solicitation of Employees.  During the
Restriction Period, the Executive shall not directly or indirectly contact,
induce or solicit (or assist any Person to contact, induce or solicit) for
employment any person who is, or within twelve (12) months prior to the date of
such solicitation was, an employee of the Company or any of its Affiliates.

 

4.4.                              Non-Solicitation of Customers/Suppliers. 
During the Restriction Period, the Executive shall not (i) contact, induce or
solicit (or assist any Person to contact, induce or solicit) any Person which
has a business relationship with the Company or of any of its Affiliates in
order to terminate, curtail or otherwise interfere with such business
relationship or (ii) solicit, other than on behalf of the Company and its
Affiliates, any Person that the Executive knows or should have known (x) is a
current customer of the Company or any of its Affiliates in any geographic area
in which the Company or any of its Affiliates operates or markets or (y) is a
Person in any geographic area in which the Company or any of its Affiliates
operates or markets with respect to which the Company or any of its Affiliates
has, within the twelve (12) months prior to the date of such solicitation,
devoted more than de minimis resources in an effort to cause such Person to
become a customer of the Company or any of its Affiliates in that geographic
area.  For the avoidance of doubt, the foregoing does not preclude the Executive
from soliciting, outside of the geographic areas in which the Company or any of
its Affiliates operates or markets, any Person that is a customer or potential
customer of the Company or any of its Affiliates in the geographic areas in
which it operates or markets.

 

4.5.                              Extension of Restriction Period.  The
Restriction Period shall be extended for a period of time equal to any period
during which the Executive is in breach of any of Sections 4.2, 4.3 or 4.4
hereof.

 

4.6.                              Proprietary Rights.  The Executive shall
disclose promptly to the Company any and all inventions, discoveries, and
improvements (whether or not patentable or registrable under copyright or
similar statutes), and all patentable or copyrightable works,

 

9

--------------------------------------------------------------------------------

 

initiated, conceived, discovered, reduced to practice, or made by Executive,
either alone or in conjunction with others, during the Executive’s employment
with the Company and related to the business or activities of the Company and
its Affiliates (the “Developments”).  Except to the extent any rights in any
Developments constitute a work made for hire under the U.S. Copyright Act, 17
U.S.C. § 101 et seq. that are owned ab initio by the Company and/or its
applicable Affiliates, the Executive assigns all of Executive’s right, title and
interest in all Developments (including all intellectual property rights
therein) to the Company or its nominee without further compensation, including
all rights or benefits therefor, including without limitation the right to sue
and recover for past and future infringement.  The Executive acknowledges that
any rights in any developments constituting a work made for hire under the U.S.
Copyright Act, 17 U.S.C § 101 et seq. are owned upon creation by the Company
and/or its applicable Affiliates as the Executive’s employer.  Whenever
requested to do so by the Company, the Executive shall execute any and all
applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interests of the
Company and its Affiliates therein.  These obligations shall continue beyond the
end of the Executive’s employment with the Company with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
the Executive while employed by the Company, and shall be binding upon the
Executive’s employers, assigns, executors, administrators and other legal
representatives.  In connection with Executive’s execution of this Employment
Agreement, the Executive has informed the Company in writing of any interest in
any inventions or intellectual property rights that Executive holds as of the
date hereof.  If the Company is unable for any reason, after reasonable effort,
to obtain the Executive’s signature on any document needed in connection with
the actions described in this Section 4.6, the Executive hereby irrevocably
designates and appoints the Company, its Affiliates, and their duly authorized
officers and agents as the Executive’s agent and attorney in fact to act for and
in the Executive’s behalf to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of this
Section with the same legal force and effect as if executed by the Executive.

 

4.7.                              Confidentiality of Agreement.  Other than with
respect to information required to be disclosed by applicable law, the parties
hereto agree not to disclose the terms of this Employment Agreement to any
Person; provided the Executive may disclose this Employment Agreement and/or any
of its terms to the Executive’s immediate family, financial advisors and
attorneys.  Notwithstanding anything in this Section 4.7 to the contrary, the
parties hereto (and each of their respective employees, representatives, or
other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Employment Agreement, and all materials of any kind (including opinions or
other tax analyses) related to such tax treatment and tax structure; provided
that this sentence shall not permit any Person to disclose the name of, or other
information that would identify, any party to such transactions or to disclose
confidential commercial information regarding such transactions.

 

4.8.                              Remedies.  The Executive agrees that any
breach of the terms of this Section 4 would result in irreparable injury and
damage to the Company and its Affiliates for which the Company and its
Affiliates would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company and
its Affiliates shall be entitled to an immediate injunction and restraining
order to prevent such

 

10

--------------------------------------------------------------------------------


 

breach and/or threatened breach and/or continued breach by the Executive and/or
any and all Persons acting for and/or with the Executive, without having to
prove damages, in addition to any other remedies to which the Company and its
Affiliates may be entitled at law or in equity, including, without limitation,
the obligation of the Executive to return any Severance Payments made by the
Company to the Company.  The terms of this paragraph shall not prevent the
Company or its Affiliates from pursuing any other available remedies for any
breach or threatened breach hereof, including, without limitation, the recovery
of damages from the Executive.  The Executive and the Company further agree that
the provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Company and its Affiliates because of
the Executive’s access to Confidential Information and Executive’s material
participation in the operation of such businesses.

 

Section 5.                                            Representation.

 

The Executive represents and warrants that (i) Executive is not subject to any
contract, arrangement, policy or understanding, or to any statute, governmental
rule or regulation, that in any way limits Executive’s ability to enter into and
fully perform Executive’s obligations under this Employment Agreement and
(ii) Executive is not otherwise unable to enter into and fully perform
Executive’s obligations under this Employment Agreement.

 

Section 6.                                            Withholding.

 

All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.

 

Section 7.                                            Effect of Section 280G of
the Code.

 

7.1.                              Payment Reduction.  Notwithstanding anything
contained in this Employment Agreement to the contrary, (i) to the extent that
any payment or distribution of any type to or for the Executive by the Company,
any affiliate of the Company, any Person who acquires ownership or effective
control of the Company or ownership of a substantial portion of the Company’s
assets (within the meaning of Section 280G of the Code and the regulations
thereunder), or any affiliate of such Person, whether paid or payable or
distributed or distributable pursuant to the terms of this Employment Agreement
or otherwise (the “Payments”) constitute “parachute payments” (within the
meaning of Section 280G of the Code), and if (ii) such aggregate would, if
reduced by all federal, state and local taxes applicable thereto, including the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), be less
than the amount the Executive would receive, after all taxes, if the Executive
received aggregate Payments equal (as valued under Section 280G of the Code) to
only three times the Executive’s “base amount” (within the meaning of
Section 280G of the Code), less $1.00, then (iii) such Payments shall be reduced
(but not below zero) if and to the extent necessary so that no Payments to be
made or benefit to be provided to the Executive shall be subject to the Excise
Tax; provided, however, that the Company shall use its reasonable best efforts
to obtain shareholder approval of the Payments provided for in this Employment
Agreement in a manner intended to satisfy requirements of the “shareholder
approval” exception to Section 280G of the Code and the regulations promulgated
thereunder, such that payment may be made to the

 

11

--------------------------------------------------------------------------------


 

Executive of such Payments without the application of an Excise Tax.  If the
Payments are so reduced, the Company shall reduce or eliminate the Payments
(x) by first reducing or eliminating the portion of the Payments which are not
payable in cash (other than that portion of the Payments subject to clause
(z) hereof), (y) then by reducing or eliminating cash payments (other than that
portion of the Payments subject to clause (z) hereof) and (z) then by reducing
or eliminating the portion of the Payments (whether payable in cash or not
payable in cash) to which Treasury Regulation § 1.280G-1 Q/A 24(c) (or successor
thereto) applies, in each case in reverse order beginning with payments or
benefits which are to be paid the farthest in time.

 

7.2.                              Determination of Amount of Reduction (if
any).  The determination of whether the Payments shall be reduced as provided in
Section 7.1 and the amount of such reduction shall be made at the Company’s
expense by an accounting firm selected by the Company from among the four
(4) largest accounting firms in the United States (the “Accounting Firm”).  The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to the Company and the
Executive within ten (10) days after the Executive’s final day of employment. 
If the Accounting Firm determines that no Excise Tax is payable by the Executive
with respect to the Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such payments and, absent manifest error, such Determination
shall be binding, final and conclusive upon the Company and the Executive.

 

Section 8.                                            Miscellaneous.

 

8.1.                              Amendments and Waivers.  This Employment
Agreement and any of the provisions hereof may be amended, waived (either
generally or in a particular instance and either retroactively or
prospectively), modified or supplemented, in whole or in part, only by written
agreement signed by the parties hereto; provided, that, the observance of any
provision of this Employment Agreement may be waived in writing by the party
that will lose the benefit of such provision as a result of such waiver.  The
waiver by any party hereto of a breach of any provision of this Employment
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver.  Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

8.2.                              Fees and Expenses.  The Company shall pay all
legal fees and related expenses (including the costs of experts, evidence and
counsel) incurred by the Executive as a result of (i) the termination of the
Executive’s employment by the Company or the resignation by the Executive for
Good Reason (including all such fees and expenses, if any, incurred in
contesting, defending or disputing the basis for any such termination or
resignation of employment) or (b) the Executive seeking to obtain or enforce any
right or benefit provided by this Employment Agreement; provided, that, if it is
determined that the Executive’s termination

 

12

--------------------------------------------------------------------------------


 

of employment was for Cause, the Executive shall not be entitled to any payment
or reimbursement pursuant to this Section 8.2.

 

8.3.                              Indemnification.  To the extent provided in
the Company’s Certificate of Incorporation or Bylaws, as in effect from time to
time, and subject to any separate agreement (if any) between the Company and the
Executive regarding indemnification, the Company shall indemnify the Executive
for losses or damages incurred by the Executive as a result of causes of action
arising from the Executive’s performance of duties for the benefit of the
Company, whether or not the claim is asserted during the Term.

 

8.4.                              Assignment.  This Employment Agreement, and
the Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void.

 

8.5.                              Payments Following Executive’s Death.  Any
amounts payable to the Executive pursuant to this Employment Agreement that
remain unpaid at the Executive’s death shall be paid to the Executive’s estate.

 

8.6.                              Notices.  Unless otherwise provided herein,
all notices, requests, demands, claims and other communications provided for
under the terms of this Employment Agreement shall be in writing.  Any notice,
request, demand, claim or other communication hereunder shall be sent by
(i) personal delivery (including receipted courier service) or overnight
delivery service, (ii) facsimile during normal business hours, with confirmation
of receipt, to the number indicated, (iii) reputable commercial overnight
delivery service courier or (iv) registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

 

If to the Company:

 

CVR Energy, Inc.

 

 

10 E. Cambridge Circle, Suite 250

 

 

Kansas City, KS 66103

 

 

Attention:

General Counsel

 

 

Facsimile:

(913) 982-5651

 

 

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

 

 

One New York Plaza

 

 

New York, NY 10004

 

 

Attention:

Donald P. Carleen, Esq.

 

 

Facsimile:

(212) 859-4000

 

 

 

If to the Executive:

 

Susan M. Ball

 

 

10 East Cambridge Circle Dr., Suite 250

 

 

Kansas City, KS 66103

 

 

Facsimile:

(913) 982-5652

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Any party may change its facsimile number or its
address to

 

13

--------------------------------------------------------------------------------


 

which notices, requests, demands, claims and other communications hereunder are
to be delivered by giving the other parties hereto notice in the manner then set
forth.

 

8.7.                              Governing Law.  This Employment Agreement
shall be construed and enforced in accordance with, and the rights and
obligations of the parties hereto shall be governed by, the laws of the State of
Kansas, without giving effect to the conflicts of law principles thereof.  Each
of the parties hereto irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of Kansas (collectively, the “Selected
Courts”) for any action or proceeding relating to this Employment Agreement,
agrees not to commence any action or proceeding relating thereto except in the
Selected Courts, and waives any forum or venue objections to the Selected
Courts.

 

8.8.                              Severability.  Whenever possible, each
provision or portion of any provision of this Employment Agreement, including
those contained in Section 4 hereof, will be interpreted in such manner as to be
effective and valid under applicable law but the invalidity or unenforceability
of any provision or portion of any provision of this Employment Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Employment Agreement in that jurisdiction or the validity or enforceability
of this Employment Agreement, including that provision or portion of any
provision, in any other jurisdiction.  In addition, should a court or arbitrator
determine that any provision or portion of any provision of this Employment
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.

 

8.9.                              Entire Agreement.  From and after the
Commencement Date, this Employment Agreement constitutes the entire agreement
between the parties hereto, and supersedes all prior representations, agreements
and understandings (including any prior course of dealings), both written and
oral, relating to any employment of the Executive by the Company or any of its
Affiliates including, without limitation, the Original Agreement, the Amended
and Restated Agreement and the Second Amended and Restated Agreement.

 

8.10.                        Counterparts.  This Employment Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.

 

8.11.                        Binding Effect.  This Employment Agreement shall
inure to the benefit of, and be binding on, the successors and assigns of each
of the parties, including, without limitation, the Executive’s heirs and the
personal representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.

 

8.12.                        General Interpretive Principles.  The name assigned
this Employment Agreement and headings of the sections, paragraphs,
subparagraphs, clauses and subclauses of this Employment Agreement are for
convenience of reference only and shall not in any way affect the meaning or
interpretation of any of the provisions hereof.  Words of inclusion shall not be
construed as terms of limitation herein, so that references to “include”,
“includes”

 

14

--------------------------------------------------------------------------------


 

and “including” shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.

 

8.13.                        Mitigation.  Notwithstanding any other provision of
this Employment Agreement, (a) the Executive will have no obligation to mitigate
damages for any breach or termination of this Employment Agreement by the
Company, whether by seeking employment or otherwise and (b) except for Welfare
Benefits provided pursuant to Section 3.2(a) or Section 3.2(b), the amount of
any payment or benefit due the Executive after the date of such breach or
termination will not be reduced or offset by any payment or benefit that the
Executive may receive from any other source.

 

8.14.                        Company Actions.  Any actions, approvals,
decisions, or determinations to be made by the Company under this Employment
Agreement shall be made by the Company’s Board, except as otherwise expressly
provided herein.  For purposes of any references herein to the Board’s designee,
any such reference shall be deemed to include the Chief Executive Officer of the
Company and such other or additional officers, or committees of the Board, as
the Board may expressly designate from time to time for such purpose.

 

[signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

 

 

CVR ENERGY, INC.

 

 

 

 

 

 

/s/ Susan M. Ball

 

By:

/s/ John J. Lipinski

SUSAN M. BALL

 

 

Name: John J. Lipinski

 

 

 

Title: Chief Executive Officer and President

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

For all times until and including May 3, 2012, “Change in Control” means the
occurrence of any of the following:

 

(a)                                  An acquisition (other than directly from
the Company) of any voting securities of the Company (the “Voting Securities”)
by any “Person” (as the term “person” is used for purposes of Section 13(d) or
14(d) of the Exchange Act), immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than thirty percent (30%) of (i) the then-outstanding Shares or (ii) the
combined voting power of the Company’s then-outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred
pursuant to this paragraph (a), the acquisition of Shares or Voting Securities
in a Non-Control Acquisition (as hereinafter defined) shall not constitute a
Change in Control.  A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Company or (B) any corporation or other Person the majority of the
voting power, voting equity securities or equity interest of which is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Related Entity”), (ii) the Company or any Related Entity, or (iii) any Person
in connection with a Non-Control Transaction (as hereinafter defined);

 

(b)                                 The consummation of:

 

(i)                                     A merger, consolidation or
reorganization (x) with or into the Company or (y) in which securities of the
Company are issued (a “Merger”), unless such Merger is a “Non-Control
Transaction.”  A “Non-Control Transaction” shall mean a Merger in which:

 

(A)                              the shareholders of the Company immediately
before such Merger own directly or indirectly immediately following such Merger
at least a majority of the combined voting power of the outstanding voting
securities of (1) the corporation resulting from such Merger (the “Surviving
Corporation”), if fifty percent (50%) or more of the combined voting power of
the then outstanding voting securities by the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”) or (2) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation;

 

(B)                                the individuals who were members of the Board
immediately prior to the execution of the agreement providing for such Merger
constitute at least a majority of the members of the board of directors of
(1) the Surviving Corporation, if there is no Parent Corporation, or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and

 

(C)                                no Person other than (1) the Company or
another corporation that is a party to the agreement of Merger, (2) any Related
Entity, (3) any employee benefit plan (or any trust forming a part thereof)
that, immediately prior to the Merger, was maintained by the Company or any
Related Entity, or (4) any Person who, immediately prior to the Merger, had
Beneficial Ownership of thirty percent (30%) or more of the then outstanding
Shares or Voting Securities, has Beneficial Ownership, directly or indirectly,
of thirty percent (30%) or more of the combined voting power of the outstanding
voting securities or common stock of (x) the

 

--------------------------------------------------------------------------------


 

Surviving Corporation, if there is no Parent Corporation, or (y) if there is one
or more than one Parent Corporation, the ultimate Parent Corporation.

 

(ii)                                  A complete liquidation or dissolution of
the Company; or

 

(iii)                               The sale or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole to any Person (other than (x) a transfer to a Related Entity or (y) the
distribution to the Company’s shareholders of the stock of a Related Entity or
any other assets).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.

 

For purposes of this definition, the term “Shares” means the common stock, par
value $.01 per share, of the Company and any other securities into which such
shares are changed or for which such shares are exchanged.

 

From and after May 4, 2013, “Change of Control” means at any time any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) other than Icahn
Enterprises L.P. and/or its Affiliates shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 50% of the aggregate outstanding common stock of the
Company.

 

--------------------------------------------------------------------------------
